Mr. Huffington objected to the admissibility of the note under a declaration laying a promise to Smith and wife.
Mr. Bayard said the objection would be more proper in arrest of judgment. But he said the declaration was in the proper form, stating the making and delivery of the note to the wife, the obligation and consequent promise to pay husband and wife.
                                  The plaintiff had a verdict, which —
The court, upon consideration, sustained, and gave judgment accordingly.